Proceeding to review the determination of the State Liquor Authority in revoking the petitioner’s liquor license on the ground that the licensee violated section 106, subdivision 6, of the Alcoholic Beverage Control Law, by suffering or permitting the licensed premises to become disorderly, in that females induced male patrons to purchase alcoholic beverages upon the premises on various dates. Determination unanimously confirmed, with twenty dollars costs and disbursements, on the authority of Matter of Menick v. Bruckman (279 N. Y. 795, decided January 18, 1939). In reaching this determination the matters struck out of the answer were not considered. Present —■ Hagarty, Carswell, Johnston, Adel and Taylor, JJ.